Name: Commission Regulation (EC) No 2596/98 of 2 December 1998 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities3. 12. 98 L 325/5 COMMISSION REGULATION (EC) No 2596/98 of 2 December 1998 altering the export refunds on white sugar and raw sugar exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1148/98 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EC) No 2524/98 (3), as amended by Regula- tion (EC) No 2569/98 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2524/98 to the informa- tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1(1)(a) of Regulation (EEC) No 1785/81, undenatured and exported in the natural state, as fixed in the Annex to Regulation (EC) No 2524/98 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 3 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 317, 26. 11. 1998, p. 5. (4) OJ L 322, 1. 12. 1998, p. 3. EN Official Journal of the European Communities 3. 12. 98L 325/6 ANNEX to the Commission Regulation of 2 December 1998 altering the export refunds on white sugar and raw sugar exported in its unaltered state Product code Amount of refund  ECU/100 kg  1701 11 90 9100 42,35 (1) 1701 11 90 9910 40,94 (1) 1701 11 90 9950 (2) 1701 12 90 9100 42,35 (1) 1701 12 90 9910 40,94 (1) 1701 12 90 9950 (2)  ECU/1 % of sucrose Ã  100 kg  1701 91 00 9000 0,4604  ECU/100 kg  1701 99 10 9100 46,04 1701 99 10 9910 46,14 1701 99 10 9950 46,14  ECU/1 % of sucrose Ã  100 kg  1701 99 90 9100 0,4604 (1) Applicable to raw sugar with a yield of 92 %; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 17a (4) of Regulation (EEC) No 1785/81. (2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ L 255, 26. 9. 1985, p. 12), as amended by Regulation (EEC) No 3251/85 (OJ L 309, 21. 11. 1985, p. 14).